MEMORANDUM DECISION                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                      08/31/2017, 9:49 am

this Memorandum Decision shall not be                                             CLERK
                                                                              Indiana Supreme Court
regarded as precedent or cited before any                                        Court of Appeals
                                                                                   and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Bates                                            Curtis T. Hill, Jr.
Crown Point, Indiana                                     Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mark A. Williams,                                        August 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A03-1702-CR-346
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Plaintiff.                                      Boswell, Judge
                                                         Trial Court Cause No.
                                                         45G03-1311-MR-9



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017            Page 1 of 14
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Mark A. Williams (Williams), appeals his sentence

      following his conviction for two Counts of murder committed while

      perpetrating a robbery, felonies, Ind. Code § 35-42-1-1(2) (2013).


[2]   We affirm.


                                                   ISSUES
[3]   Williams raises two issues on appeal, which we restate as follows:

      (1) Whether the trial court abused its sentencing discretion in its consideration

      of aggravating and mitigating circumstances; and

      (2) Whether Williams’ sentence is inappropriate in light of the nature of the

      offense and his character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On November 1, 2013, Williams went to the Gary, Lake County, Indiana,

      home of Leviticus Dupree (Leviticus) and Toshiba Dupree (Toshiba). Wielding

      a knife, Williams took a shotgun belonging to Leviticus. In the course of

      stealing the shotgun, Williams repeatedly stabbed both Leviticus and Toshiba.

      Neither Leviticus nor Toshiba survived their injuries.


[5]   On November 10, 2013, the State filed an Information, charging Williams with

      Counts I and II, murder, felonies, I.C. § 35-42-1-1(1); Counts III and IV,

      murder while perpetrating a robbery, felonies, I.C. § 35-42-1-1(2); Counts V and

      VI, robbery resulting in serious bodily injury, Class A felonies, I.C. §35-42-5-
      Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 2 of 14
      1(1); and Count VII, auto theft, a Class D felony, I.C. § 35-43-4-2.5(b)(1). The

      Information was amended on November 19, 2013, to add Counts VIII and IX,

      armed robbery, Class B felonies, I.C. § 35-42-5-1(1); as well as a habitual

      offender enhancement as Count X.


[6]   On September 29, 2016, Williams entered into a plea agreement with the State,

      pursuant to which he agreed to plead guilty but mentally ill to Counts III and

      IV, murder in the perpetration of a robbery, felonies. The parties settled on a

      sentencing cap of fifty-five years for each Count. In exchange for Williams’

      plea, the State moved for the dismissal of the remaining charges. The same

      day, the plea agreement was filed with the trial court, and a hearing was

      conducted. The trial court determined that Williams had entered into the plea

      agreement knowingly and voluntarily, and the trial court found that there was a

      factual basis to support the guilty but mentally ill plea. On January 19, 2017,

      the trial court held another hearing and accepted the plea agreement, entering a

      judgment of conviction for two Counts of murder committed while perpetrating

      a robbery, felonies. The trial court subsequently sentenced Williams to

      consecutive terms of fifty-five years for each charge, fully executed in the

      Indiana Department of Correction (DOC).


[7]   Williams now appeals. Additional facts will be provided as necessary.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 3 of 14
                              DISCUSSION AND DECISION
                                      I. Abuse of Sentencing Discretion

[8]   Williams claims that the trial court abused its discretion by improperly

      considering certain aggravating circumstances and failing to consider certain

      mitigating circumstances. Sentencing decisions are a matter of trial court

      discretion and are reviewed on appeal only for an abuse of discretion.

      Anglemyer v. State, 868 N.E.2d 482, 490, clarified on reh’g, 875 N.E.2d 218 (Ind.

      2007). It is an abuse of discretion if the trial court’s decision “is ‘clearly against

      the logic and effect of the facts and circumstances before the court, or the

      reasonable, probable, and actual deductions to be drawn therefrom.’” Id.

      (quoting K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006)). To protect “against

      arbitrary and capricious sentencing” and “provide[] an adequate basis for

      appellate review,” trial courts are required, for all felony offenses, to enter

      sentencing statements that “include a reasonably detailed recitation of the trial

      court’s reasons for imposing a particular sentence.” Id. at 489-90. A trial court

      “may impose any sentence within the statutory range without regard to the

      existence of aggravating or mitigating factors.” Id. at 489. If the trial court

      “‘finds’ the existence of ‘aggravating circumstances or mitigating circumstances’

      then the trial court is required to give ‘a statement of the court’s reasons for

      selecting the sentence that it imposes.’” Id. at 490 (quoting I.C. § 35-38-1-3(3)).


[9]   On appeal, a trial court may be found to have abused its discretion by failing to

      enter a sentencing statement at all; entering a sentencing statement that explains

      its reasons for imposing a sentence where such reasons are not supported by the

      Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 4 of 14
       record or are improper as a matter of law; or entering a sentencing statement

       that omits reasons which are clearly supported by the record and advanced for

       consideration. Id. at 490-91. A trial court may not be said to have abused its

       discretion by failing to properly weigh aggravating and mitigating factors. Id. at

       491. If we find that the trial court has abused its sentencing discretion, our

       court will remand for resentencing “if we cannot say with confidence that the

       trial court would have imposed the same sentence had it properly considered

       reasons that enjoy support in the record.” Id.


[10]   The crime of felony murder is subject to a fixed term of imprisonment “between

       forty-five (45) and sixty-five (65) years, with the advisory sentence being fifty-

       five (55) years.” I.C. § 35-50-2-3(a) (2013). Here, the trial court imposed the

       advisory sentence for each felony murder charge, which was the maximum

       term allowed under Williams’ plea agreement. In determining Williams’

       sentence, the trial court found that consecutive terms were warranted “as there

       were two specific victims in this case and there needs to be a sentence for each

       victim.” (Sentencing Tr. Vol. II, pp. 83-84). As an aggravating circumstance,

       the trial court identified Williams’ prior history, specifically the fact that “he is a

       repeat offender of this crime, and due to his mental condition, he is likely to

       repeat this crime.” (Sentencing Tr. Vol. II, p. 84). The trial court also found it

       aggravating that Williams’ victims “were in essence close family members to”

       Williams—i.e., that he was in a position of trust with the victims, and “the

       crime was brutal and heinous and certainly beyond what was necessary. These

       pictures [of the crime scene] are just gruesome.” (Sentencing Tr. Vol. II, p. 84).


       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 5 of 14
       In its written sentencing order, the trial court subsequently clarified that it found

       no mitigating circumstances. Williams now contends that the trial court abused

       its discretion by improperly repeating the same aggravating factor in multiple

       variations and by failing to identify any mitigating circumstances.


                                        A. Aggravating Circumstances

[11]   Williams argues that three of the trial court’s identified aggravating factors “are

       variations on a single theme: his prior criminal history.” (Appellant’s Br. p. 9).

       In its written sentencing order, the trial court listed Williams’ “prior criminal

       history”; the fact that Williams “is a repeat offender”; and that “[t]here is great

       risk that [Williams] will commit another crime of this nature because of his

       prior criminal history and his mental illness” as separate aggravating

       circumstances. (Appellant’s Conf. App. Vol. II, p. 103). Without citing any

       authority that supports his position, Williams asserts that it was improper for

       the trial court to “re-us[e] the prior criminal history aggravator three times in

       order to justify the sentence it imposed.” (Appellant’s Br. p. 10).


[12]   We find no merit in Williams’ argument. Williams has a serious criminal

       history, including a prior conviction for voluntary manslaughter. See I.C. § 35-

       38-1-7.1(a)(2) (stating that the trial court may consider that “[t]he person has a

       history of criminal or delinquent behavior” as an aggravating circumstance).

       Similar to the instant case, in November of 1996, Williams stabbed a woman to

       death and subsequently pled guilty; he received a sentence of thirty years and

       was released from the DOC in 2012. Less than two years later, he stabbed the

       victims in the current case. A single aggravating circumstance is sufficient to

       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 6 of 14
       support an enhanced sentence, and even “[i]f one aggravating factor is

       improperly applied, the sentence is still valid as long as ‘other valid aggravators

       exist[] and the invalid aggravator did not play a significant role in the trial

       court’s decision.’” Coy v. State, 999 N.E.2d 937, 947 (Ind. Ct. App. 2013).

       Thus, Williams’ criminal history, standing alone, is a valid aggravating

       circumstance that would support the trial court’s sentencing decision. Edsall v.

       State, 983 N.E.2d 200, 206 (Ind. Ct. App. 2013). Furthermore, Williams does

       not challenge the validity of the other aggravating circumstances—i.e., that he

       was in a position of trust with Leviticus and Toshiba and that the circumstances

       of the crime were particularly heinous. Moreover, while Williams received the

       maximum sentence permitted under his plea agreement, we note that his

       sentence is still technically the advisory term for murder under the law, and the

       fact that there are valid aggravating circumstances supports the imposition of

       consecutive sentences. See Gross v. State, 22 N.E.3d 863, 870 (Ind. Ct. App.

       2014), trans. denied. Accordingly, we find no abuse of discretion in the trial

       court’s identification of aggravating circumstances.


                                         B. Mitigating Circumstances

[13]   Williams also contends that the trial court abused its discretion by identifying

       no mitigating circumstances. A trial court is under no obligation “to accept a

       defendant’s claim as to what constitutes a mitigating circumstance.” Weedman

       v. State, 21 N.E.3d 873, 893 (Ind. Ct. App. 2014), trans. denied. “Where the trial

       court does not find the existence of a mitigating factor after it has been argued

       by counsel, the trial court is not obligated to explain why it has found that the

       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 7 of 14
       factor does not exist.” Phelps v. State, 969 N.E.2d 1009, 1019 (Ind. Ct. App.

       2012), trans. denied. “A claim that the trial court failed to find a mitigating

       circumstance requires the defendant to establish that the mitigating evidence is

       both significant and clearly supported by the record.” Weedman, 21 N.E.3d at

       893.


[14]   Williams first argues that the trial court should have identified his guilty plea in

       mitigation. A trial court “should be ‘inherently aware of the fact that a guilty

       plea is a mitigating circumstance.’” Caraway v. State, 959 N.E.2d 847, 853 (Ind.

       Ct. App. 2011) (quoting Francis v. State, 817 N.E.2d 235, 237 n.2 (Ind. 2004)),

       trans. denied. Thus, even where, as in the current case, the defendant does not

       specifically raise his guilty plea as a mitigating circumstance before the trial

       court, the defendant is not precluded from arguing on appeal that the trial court

       abused its discretion in failing to find the plea as a mitigating circumstance. Id.

       Notwithstanding that a guilty plea should be considered in mitigation, it is well

       established that “the significance of a guilty plea as a mitigating factor varies

       from case to case. For example, a guilty plea may not be significantly

       mitigating when it does not demonstrate the defendant’s acceptance of

       responsibility, or when the defendant receives a substantial benefit in return for

       the plea.” Anglemyer, 875 N.E.2d at 221 (internal citations omitted).


[15]   In this case, the significance of Williams’ guilty plea is slight. As Williams

       made clear during the sentencing hearing, although he admitted that he took

       part in the murder of Toshiba, he blamed his co-defendant as the primary

       perpetrator in carrying out the crimes. Williams claimed that his mental illness

       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 8 of 14
       makes him susceptible to being “easily coaxed,” so he asked the trial court to

       consider that “his role . . . was of a lesser quality than what the [c]ourt may at

       first glance have assumed that it was.” (Sentencing Tr. Vol. II, p. 80). Also,

       despite the evidence indicating that the victims treated Williams like a member

       of their family, nothing in the record suggests that Williams ever expressed any

       remorse for the slayings. Moreover, in exchange for pleading guilty to two

       Counts of felony murder, the State agreed to dismiss eight other charges,

       including a habitual offender enhancement. It also appears that there was

       substantial evidence against Williams. 1 Thus, his decision to plead was

       pragmatic, and he received a substantial benefit.


[16]   Williams also argues that the trial court abused its discretion by failing to

       consider his “clearly documented” mental illness as a mitigating circumstance.

       (Appellant’s Br. p. 11). “Mental illness is not necessarily a significant

       mitigating factor; ‘rather, [it] is a mitigating factor to be used in certain

       circumstances, such as when the evidence demonstrates longstanding mental

       health issues or when the jury finds that a defendant is mentally ill.’” Townsend

       v. State, 45 N.E.3d 821, 831 (Ind. Ct. App. 2015) (alteration in original), trans.

       denied. “[I]n order for a [defendant’s] mental history to provide a basis for

       establishing a mitigating factor, there must be a nexus between the defendant’s




       1
         Records pertaining to Williams’ request for bail indicate that Williams admitted to committing the murders
       on three separate occasions.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017           Page 9 of 14
       mental health and the crime in question.” Weedman, 21 N.E.3d at 894 (second

       alteration in original).


[17]   The existence of Williams’ mental illness is not in dispute. Pursuant to the plea

       agreement, the parties agreed that he was guilty but mentally ill at the time he

       murdered Leviticus and Toshiba. A psychiatrist testified during the sentencing

       hearing that Williams suffers from schizophrenia, “which goes back decades”;

       borderline intellectual functioning, “which goes back to the school years

       obviously”; and “significant drug issues.” (Sentencing Tr. Vol. II, pp. 38-39).

       In addition to the fact that Williams’ mental health issues have largely gone

       untreated throughout his life, excepting some intermittent periods of medication

       and therapy, his crack-cocaine habit “made his symptoms of psychosis much

       worse.” (Sentencing Tr. Vol. II, p. 40). Williams reported “hearing voices for a

       very long time predating the first [murder in 1996].” (Sentencing Tr. Vol. II, p.

       40). Since his arrest in the present case, Williams has been medicated; yet, he

       “continues to hear voices.” (Sentencing Tr. Vol. II, p. 42). With medicine, the

       voices are “not as loud” and are “much more easily ignored. They don’t make

       him do things, but technically he’s still psychotic even though he’s on pretty

       good sized doses of antipsychotic medication and has been for some years now

       courtesy of the Lake County Jail.” (Sentencing Tr. Vol. II, p. 42).


[18]   The trial court did not specifically identify Williams’ mental health as a

       circumstance warranting a mitigated sentence; however, the trial court cannot

       be said to have disregarded the factor entirely. Rather, the trial court stated that

       “the fact that [Williams] has mental health issues has been taken into

       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 10 of 14
       consideration by the State in capping the sentence at the [fifty-five] years, the

       advisory sentence.” (Sentencing Tr. Vol. II, p. 84). While it is not the role of

       the State to determine aggravating or mitigating circumstances in fashioning a

       sentence, it is clear that the trial court acknowledged the impact of Williams’

       mental health in formulating a sentence, but the trial court declined to find that

       his mental health should warrant any reduction below the advisory term in light

       of the abundant aggravating circumstances. This determination was the

       prerogative of the trial court, and we find no abuse of discretion. Moreover,

       even if the trial court had not taken Williams’ mental health into account, we

       would nevertheless decline to remand for resentencing as the trial court clearly

       would have imposed the same sentence regardless. Anglemyer, 868 N.E.2d at

       491.


                                           II. Inappropriate Sentence

[19]   Williams also claims that his 110-year sentence is inappropriate. In cases where

       a trial court imposes a sentence that is authorized by statute, our court may

       revise the sentence if, “after due consideration of the trial court’s decision, [we]

       find[] that the sentence is inappropriate in light of the nature of the offense and

       the character of the offender.” Ind. Appellate Rule 7(B). Appellate Rule 7(B)

       provides for sentence review in an “attempt to leaven the outliers, and identify

       some guiding principles for trial courts and those charged with improvement of

       the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

       case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Ultimately,

       “whether we regard a sentence as appropriate at the end of the day turns on our


       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 11 of 14
       sense of the culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other factors that come to light in a given case.” Id.

       at 1224. Our court focuses on “the length of the aggregate sentence and how it

       is to be served.” Id. Williams bears the burden of persuading this court that his

       sentence is inappropriate. Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct. App.

       2014).


[20]   “[T]he advisory sentence is the starting point [that] our legislature has selected

       as [an] appropriate sentence for the crime committed.” Richardson v. State, 906

       N.E.2d 241, 247 (Ind. Ct. App. 2009) (citing Anglemyer, 868 N.E.2d at 494).

       Here, pursuant to his plea agreement, Williams’ sentence for each of the two

       Counts of felony murder was capped at the advisory term of fifty-five years,

       resulting in an aggregate sentence of 110 years. See I.C. 35-50-2-3(a). The facts

       of this case indicate that Williams repeatedly stabbed two close family friends to

       death in the course of stealing their shotgun. Williams concedes that “[t]here is

       no denying that this was a serious crime with horrific consequences for all

       involved.” (Appellant’s Br. p. 13). Nevertheless, in light of the fact that “the

       nature of the offense was intertwined with Williams’[] mental illness” and “his

       intellectual disability,” Williams insists that “imposing concurrent sentences

       would be an appropriate sentence.” (Appellant’s Br. p. 15).


[21]   Turning to his character, we recognize that Williams has a longstanding mental

       illness, as the result of which, he hears voices that encourage him to hurt

       himself and others. Past efforts to treat Williams have been unsuccessful as he

       refused to take his medication and would not submit to hospitalization.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 12 of 14
       Williams exacerbated the symptoms of his mental illness by abusing crack-

       cocaine and alcohol. Although Williams functions better with medication and

       sobriety, he still hears the voices—they are just easier to ignore. In addition,

       evidence presented during the sentencing hearing provided this court with a

       glimpse into the abusive and twisted childhood that Williams’ endured, and it is

       nothing short of horrifying. Williams and his surviving siblings have certainly

       continued suffering into adulthood as a result of being victimized as children at

       the hands of their father.


[22]   Nevertheless, Williams has demonstrated his inability to live among society. At

       age fifteen, Williams joined a street gang in Gary, Indiana, and he was

       eventually expelled from high school for fighting. In his early twenties,

       Williams began smoking crack-cocaine on a daily basis and drinking heavily.

       In 1996, Williams stabbed a woman to death and was sentenced to thirty years

       in the DOC. In 2012, Williams was released, and less than two years later,

       while on parole, Williams committed the instant stabbings. It is clear that

       Williams requires the structure of incarceration to maintain his mental health

       treatment and sobriety. He has now taken the lives of three individuals—at

       least two of whom considered him to be family. We cannot say that his

       aggregate 110-year sentence is inappropriate.


                                             CONCLUSION
[23]   Based on the foregoing, we conclude that the trial court did not abuse its

       sentencing discretion by imposing the maximum sentence permitted under

       Williams’ plea agreement, which is the advisory sentence for each Count of
       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 13 of 14
       felony murder. We further conclude that Williams’ sentence is not

       inappropriate in light of the nature of the offense and his character.


[24]   Affirmed.


[25]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 45A03-1702-CR-346 | August 31, 2017   Page 14 of 14